Filed 3/16/22 P. v. Schoultz CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL
                               REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


                 IN THE COURT OF APPEAL OF THE STATE OF
                               CALIFORNIA

                              SECOND APPELLATE DISTRICT

                                             DIVISION FIVE


 THE PEOPLE,                                                   B314170

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. PA094193)
           v.

 JACOB LOUIS SCHOULTZ,

           Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, David W. Stuart, Judge. Affirmed.
      Richard L. Fitzer, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Zee Rodriguez, Supervising Deputy
Attorney General, Michael C. Keller, Deputy Attorney General,
for Plaintiff and Respondent.
                   __________________________

       After denial of his motion to suppress evidence pursuant to
Penal Code section 1538.5, defendant and appellant Jacob Louis
Schoultz pled no contest to taking a vehicle without consent, in
violation of Vehicle Code section 10851, subdivision (a). The trial
court imposed and suspended a two-year sentence and placed
Schoultz on probation for 18 months, with probationary
conditions including 97 days in county jail.
       In his timely appeal, Schoultz contends his suppression
motion should have been granted with respect to evidence
obtained in a search of his person because the exception to the
warrant requirement for a search incident to arrest did not
apply.1
      We affirm the trial court’s judgment.

                             FACTS

      At approximately 9:00 p.m., on February 8, 2020, Los
Angeles County Sheriff’s Deputy James Van Horn and his
partner were patrolling the rest area of a truck stop and gas
station in Castaic when Deputy Van Horn observed Schoultz
smoking and dropping lit ashes to the ground. There were
cigarette butts gathered around Schoultz’s feet. Deputy Van
Horn was aware that Penal Code section 374.3, subdivision (a),
prohibits the littering of lit ash and cigarette butts, so he



      1 Schoultz concedes that he had no expectation of privacy
with respect to the contents of a stolen car that was subsequently
searched.


                                   2
approached Schoultz and told him he could not drop ash or
cigarettes on the ground.
      While talking to Schoultz, Deputy Van Horn noticed that
Schoultz was experiencing involuntary jaw movement that
caused Schoultz to grind his teeth. He also noticed that
Schoultz’s pupils were constricted despite the low lighting
conditions. Schoultz also had glossy sweat on this face, despite
the fact that it was 55 degrees outside. Based on Schoultz’s
symptoms, and drawing on his training and experience in
recognizing symptoms from the use of narcotics, Deputy Van
Horn believed Schoultz was under the influence of a central
nervous system stimulant in violation of Health and Safety Code
section 11550.2 Deputy Van Horn informed Schoultz of his belief
and asked Schoultz if he was under the influence, but Schoultz
refused to answer. It was at that time that Deputy Van Horn
“developed a detention and then arrest.” Deputy Van Horn took
Schoultz to the officer’s patrol vehicle. He proceeded to search
Schoultz, because Deputy Van Horn determined Schoultz “was
arrestable at that time” for the violation of section 11550.
Deputy Van Horn found a pipe with methamphetamine residue, a
bag of heroin, and a car key fob in Schoultz’s clothing. Deputy
Van Horn placed Schoultz in the back seat of his patrol car.
      Deputy Van Horn asked how Schoultz arrived at the rest
area, and Schoultz responded that his friend dropped him off;
Shoultz added that he was planning to take an Uber to Woodland
Hills. Deputy Van Horn found Schoultz’s story suspicious and
believed he was possibly concealing more narcotics or a weapon

     2 All further statutory references are to the Health and
Safety Code unless otherwise indicated.



                                  3
in a vehicle. The deputy pushed the lock button on the key fob he
had confiscated from Schoultz. A car located 20 yards away
flashed its lights and beeped. When Deputy Van Horn
approached the car, he saw numerous hypodermic needles inside.
Deputy Van Horn’s partner radioed Deputy Van Horn from the
patrol car and informed him that Schoultz had stated the car was
stolen.
       Deputy Van Horn arrested Schoultz for the drug-related
violations and taking a vehicle without consent. The deputy
informed Shoultz of his Miranda3 rights, which Schoultz waived.
Schoultz admitted that he was under the influence of a controlled
substance and that he was driving the car without permission.

                           DISCUSSION

Legal Principles

      “‘In California, issues relating to the suppression of
evidence derived from governmental searches and seizures are
reviewed under federal constitutional standards.’
[Citations.] ‘“‘We defer to the trial court’s factual findings,
express or implied, where supported by substantial evidence. In
determining whether, on the facts so found, the search or seizure
was reasonable under the Fourth Amendment, we exercise our
independent judgment.’”’ [Citations.]” (People v. Macabeo (2016)
1 Cal.5th 1206, 1212 (Macabeo).)
      “‘The Fourth Amendment to the federal Constitution
prohibits unreasonable searches and seizures.’ [Citiation.]


     3 Miranda     v. Arizona (1966) 384 U.S. 436.


                                     4
‘“[T]he ultimate touchstone of the Fourth Amendment is
‘reasonableness.’” [Citation.] Our cases have determined that
“[w]here a search is undertaken by law enforcement officials to
discover evidence of criminal wrongdoing, . . . reasonableness
generally requires the obtaining of a judicial warrant.”’
[Citations.] ‘In the absence of a warrant, a search is reasonable
only if it falls within a specific exception to the warrant
requirement.’ [Citation.] The burden is on the People to
establish an exception applies. [Citations.]” (Macabeo, supra, 1
Cal.5th at pp. 1212–1213.)
       “One such exception is a search incident to lawful arrest.”
(Macabeo, supra, 1 Cal.5th at p. 1213.) “A search incident to
arrest ‘has traditionally been justified by the reasonableness of
searching for weapons, instruments of escape, and evidence of
crime when a person is taken into official custody and lawfully
detained.’ [Citation.] It is the fact of the arrest that justifies the
search. An officer need not have particularized cause to believe
an arrestee is actually armed or possesses contraband in order to
search him. [Citations.]” (Id. at p. 1214.) “A custodial arrest of a
suspect based on probable cause is a reasonable intrusion under
the Fourth Amendment; that intrusion being lawful, a search
incident to the arrest requires no additional justification.” (U.S.
v. Robinson (1973) 414 U.S. 218, 235.) “When a custodial arrest
is made, and that arrest is supported by independent probable
cause, a search incident to that custodial arrest may be
permitted, even though the formalities of the arrest follow the
search.” (Macabeo, supra, at p. 1218; Rawlings v. Kentucky
(1980) 448 U.S. 98, 111 (Rawlings).)




                                     5
Analysis

      Schoultz acknowledges on appeal that Deputy Van Horn
had probable cause to arrest him for being under the influence of
a controlled substance. However, he contends that because he
was not yet under arrest when he was searched, the evidence
discovered in his clothing should have been suppressed pursuant
to the exclusionary rule, and his subsequent admissions should
have been suppressed as “fruit of the poisonous tree.”4
Alternatively, Schoultz makes the novel argument that when a
crime is a misdemeanor that does not require arrest, the police
cannot conduct a full body search even if probable cause exists.
Schoultz cites Knowles v. Iowa (1998) 525 U.S. 113, 118–119
(Knowles) and Macabeo, supra, 1 Cal.5th at page 1218, to support
these contentions. Both cases are inapposite.
      In Knowles, a police officer stopped Knowles for speeding.
(Knowles, supra, 525 U.S. at p. 114.) The officer could have
arrested Knowles but instead issued a citation. (Ibid.) The

      4 When arguing the suppression motion to the trial court,
Schoultz’s counsel contended that Deputy Van Horn did not have
probable cause to arrest Schoultz based upon the minor
observations that Schoultz was under the influence of a CNS
stimulant. Moreover, when the court inquired if the search could
be justified as a search incident to arrest, defense counsel
conceded: “Right, they can search him incident to arrest. And
there is even caselaw that says you can do the search first, before
the arrest[.]” Counsel then explained: “but you still have to have
enough probable cause to arrest somebody. And my argument is,
with those very minor symptoms, that is not sufficient probable
cause to arrest somebody.” The People do not raise the possibility
of waiver of the argument now made on appeal, and we do not
address it.


                                   6
officer then conducted a full search of Knowles’s car, found
marijuana, and arrested him. (Ibid.) The officer relied on Iowa
law, which permitted an officer to conduct a warrantless search
pursuant to citation if the officer issued a citation in lieu of
arrest. (Id. at pp. 114–115.) The United States Supreme Court
concluded that the search was not justified in Knowles’s case,
because the threat to officer safety from issuing a traffic citation
is “a good deal less than in the case of a custodial arrest”, and
once the speeding citation was issued, no further evidence of
excessive speeding was going to be found either on Knowles or in
the car.5 (Id. at pp. 117–118.)
       In Macabeo, a police officer detained the defendant for
failing to stop his bicycle at a stop sign. (Macabeo, supra, 1
Cal.5th at p. 1219.) The officer arrested Macabeo after he
searched Macabeo’s person and discovered pictures of underaged
girls in his phone. (Id. at pp. 1211–1212.) The trial court
accepted the prosecutor’s argument that Macabeo was lawfully
searched incident to arrest because he “could have been arrested
for failing to stop at a stop sign,” and denied Macabeo’s motion to
suppress. (Id. at p. 1212.) The Court of Appeal affirmed. (Ibid.)
In oral argument before our Supreme Court, the People
acknowledged that state law precluded arresting Macabeo under
the circumstances. (Id. at p. 1219.) The Supreme Court observed
that, as in Knowles, the defendant was not taken into custody,
and the search was not justified because the traditional


      5 In  Knowles, the Supreme Court did not address the
question of whether the Iowa law allowing a search incident to
citation could ever be lawfully applied, but only whether it could
be applied lawfully in Knowles’s case. (Knowles, supra, 525 U.S.
at p. 115.)


                                    7
justifications for a search incident to arrest were not present—
there was little threat to officer safety, and no further evidence of
failing to stop at a stop sign would be found by searching
Macabeo. (Ibid.)
       Neither Knowles nor Macabeo involved an arrest, thus
neither case stands for the broad proposition that where an
arrest occurs after a search, the incident to arrest exception does
not apply. To the contrary, the United States Supreme Court has
held that, where the traditional justifications for the exception
are present, it is irrelevant if a formal arrest takes place
subsequent to the search rather than before the search is
conducted. (Rawlings, supra, 448 U.S. at p. 111.)
       Moreover, neither Knowles nor Macabeo hold that where a
crime may be punished by either arrest or citation a search
incident to arrest is prohibited. Fourth Amendment
jurisprudence teaches that where there is probable cause for
arrest and an actual arrest supported by that probable cause is
made prior to search or soon thereafter, the traditional
justifications for a search incident to arrest—officer safety,
preservation of evidence, and prevention of escape—will be
present. (Macabeo, supra, 1 Cal.5th at p. 1219.) In Knowles, the
Supreme Court held that the officer’s issuance of a citation under
the specific circumstances of that case did not present the same
dangers to the officer’s safety that accompany an arrest. (Id. at
pp. 116–118.) Because the state also failed to demonstrate that
there was a need to preserve evidence, the necessary
justifications were not present when the search was conducted.
(Id. at pp. 118–119.) In Macabeo, the officer neither issued a
citation nor arrested the defendant, and again, the court held the
required justifications for an exception to the warrant



                                    8
requirement were not present. (Macabeo, supra, 1 Cal.5th at p.
1219.)
       In this case, it is undisputed that Deputy Van Horn had
probable cause to arrest Shoultz for being under the influence of
a controlled substance and that he in fact arrested Schoultz for
that crime immediately following the search. The dangers that
accompany an arrest were therefore present, and the warrantless
search was lawful. Accordingly, there was no basis for
suppressing the evidence discovered on Schoultz’s person (nor
any of Schoultz’s statements or discovery of additional evidence
after that time) under the exclusionary rule.

                        DISPOSITION

     The trial court’s judgment is affirmed.




                             MOOR, J.

We concur:




             RUBIN, P. J.




             KIM, J.



                                  9